      Case 1:19-cr-00622-DLC Document 29 Filed 06/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               19Cr0622(DLC)
                                       :
                -v-                    :                    ORDER
                                       :
CARLOS ESPINAL,                        :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

    The sentencing for Carlos Espinal is currently scheduled

for June 19, 2020.    He is incarcerated.     On June 5, Espinal

requested an adjournment of his June 19 sentencing and an

extension of the deadline for his sentencing submission.

    The Chief Judge of the Southern District of New York issued

Standing Order 20-MC-176 of March 30, 2020, finding that felony

sentencings cannot be conducted in person without seriously

jeopardizing public health and safety due to the pandemic.             It

is uncertain when in-person proceedings may safely resume in the

Southern District of New York, and how many sentencings of in-

custody defendants will be allowed to proceed whenever in-person

proceedings resume.   In the event it is not possible for an in-

person sentencing of the defendant to take place, the defendant

may consent to be sentenced in a videoconference proceeding so

long as the Court finds that a further delay in the sentence

would result in serious harm to the interests of justice.             See §
      Case 1:19-cr-00622-DLC Document 29 Filed 06/08/20 Page 2 of 3



15002(b)(2) of the Coronavirus Aid, Relief, and Economic

Security (“CARES”) Act.

    Accordingly, it is hereby

    ORDERED that the June 19, 2020 sentencing is adjourned to

Thursday, July 23, 2020 at 11:00 am.      The sentencing will

proceed in court if that is possible.

    IT IS FURTHER ORDERED that by July 9, 2020, defense counsel

shall advise the Court whether the defendant consents to proceed

to be sentenced in a videoconference proceeding in the event an

in-person sentencing proceeding cannot occur on July 23.

    IT IS FURTHER ORDERED that by July 9, 2020, the parties

will advise the Court of whether there are grounds to find that

there would be serious harm to the interests of justice if the

sentencing does not proceed in July 2020.

    IT IS FURTHER ORDERED that if an in-person proceeding

cannot occur, the defendant consents to a videoconference

proceeding, and further delay would seriously harm the interests

of justice, an Order will issue that provides the date and time

of the remote sentencing, as well as the credentials necessary

for accessing the proceeding via CourtCall.        The CourtCall

platform permits the defendant, defense counsel, and the

Government to appear, each from their separate locations, before

the Court by video, and affords the defendant and defense




                                   2
         Case 1:19-cr-00622-DLC Document 29 Filed 06/08/20 Page 3 of 3



counsel the opportunity to consult with each other separately in

a breakout room upon request.

    IT IS FURTHER ORDERED that should the defendant consent to

proceed to be sentenced in a videoconference proceeding, defense

counsel shall discuss the attached Waiver of Right to be Present

at Criminal Proceeding with the defendant.           If the defendant is

able to sign the form (either personally or, in accordance with

Standing Order 20-MC-174 of March 27, 2020, by defense counsel),

defense counsel shall file the executed form at least 24 hours

prior to the sentencing.       In the event the defendant consents,

but counsel is unable to obtain or affix the defendant’s

signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate

for the Court to add the defendant’s signature to the form.

    IT IS FURTHER ORDERED that the defendant’s sentencing

submission shall be due July 9, 2020; the Government’s

sentencing submission shall be due July 16.


Dated:      New York, New York
            June 8, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
